Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-15 were previously pending and subject to the non-final office action mailed April 14th, 2022. In the Response, submitted July 14th, 2022, claims 1, 3, 7-8, 10, and 14 were amended and no new matter was added. Therefore, claims 1-15 are currently pending and subject to the following Final office action.
Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on July 14th, 2022, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 7-11 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-15 have been fully considered but are moot in view of the amended rejection that may be found starting on page 3 of this final office action.

	On pages 7-11 of the Response, the Applicant argues that the prior art of record, namely Lucrecio and Blair, do not teach or suggest the amended features of independent claims 1 and 14. In particular, the Applicant argues that the prior art of record does not teach or suggest the features directed towards generating “several wireless detector signals comprising […] sequence information […] wherein the sequence information is indicative of a chronological order of the wireless detector signal relative to other wireless detector signals”. In view of the amendments to the claims, the Examiner has set forth an amended §103 rejection of claims 1-15 with newly cited prior art that may be found starting on page 3 herein. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10, and 12-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Lucrecio et al. U.S. Publication No. 2018/0367872, hereafter known as Lucrecio, in view of Blair U.S. Publication No.2007/0040677, hereafter known as Blair, in further view of Forster U.S. Publication No. 2014/0144986, hereafter known as Forster. 

Claim 1: Lucrecio teaches the following:

An arrangement for detecting a load carried by a carrier intended to be tracked by a real-time locating system, wherein the arrangement comprises:
	Lucrecio teaches “a logistics tracking system 100 in accordance with embodiments of the present disclosure” (¶ [0052]); “the present disclosure includes providing rich tracking information including environmental conditions, timing, travel information, and/or other data associated with a monitored shipment. The information may be gathered by one or more tracking units, compiled by a tracking server, and presented to a user to provide graphical and intuitive logistics tracking information in real-time, near-real-time, and/or as a shipment is in transit” (¶ [0049]).
	Lucrecio teaches a logistics tracking system configured to collect tracking information from one or more tracking units associated with a monitored shipment, and provide the tracking information in real-time; equivalent to an arrangement for detecting a load carried by a carrier intended to be tracked by a real-time locating system.

A tag intended to be arranged on the carrier, wherein the tag is configured to generate a wireless tag signal allowing determination of a position of the tag; and
	Lucrecio teaches “the tracker device may comprise a wireless communication device. “ (¶ [0260]); “ a common core 1824 may be used in any number of tracking devices 1804, 1808, 1816, 1812, 1820” (¶ [0211]); “The common core may be attached to a portion of a trailer, such as on a semi-truck, passenger truck, a cargo ship, a shipping container, etc.” (¶ [0217]);  “Such a tracker 1820 may be used to track a location and a status of an object. Information about the location and status of the object may be synchronized with a cloud-based storage system” (¶ [0221]); “a common core 1824 may be used to create a trailer tracker 1808” (¶ [0216]);  “The wide-area wireless tracker may have a GPS sensor or may use Cell-ID and other technologies to localize and may have other sensors for tracking the environment such as temperature, humidity, movement, shock or any other sensor. This wide-area tracker may be on or embedded in a pallet, installed on a truck, trailer, train or any other vehicle or facility […] The local area wireless trackers communicate (either directly or via mesh) with the wide area trackers when they come in contact with each other” (¶ [0293]); “Wide-area trackers may periodically poll local-area trackers to discover which pallets comprising local-area trackers are nearby.” (¶ [0295]); “Local-area trackers may respond to the polling with information including a tracker ID and/or other metadata (e.g. attached boxes “ (¶ [0296]); “Wide-area trackers may aggregate local-area tracker responses and transmit data to a cloud-based server” (¶ [0297]); “A trailer tracker with both wide-area connectivity and local-area connectivity may also be installed in the trailer. A trailer tracker may behave like a wide-area tracker in this concept. If a trailer tracker is present, the wide-area trackers may not poll local area trackers and may respond to the trailer tracker as a local-area tracker” (¶ [0298]); “The solution could be optimized to elect a single wide-area tracker to handle all reporting when multiple are present” (¶ [0299]); “Wide area trackers may relay presence, location, and condition of themselves and of local area tracking devices.” (¶ [0290]); “tracker device may comprise a GPS or may be capable of triangulating its location using wireless communication means” (¶ [0260]). 
	The Examiner notes that the Applicant discloses a “"carrier" is herein meant a device intended for holding one or more objects to be transported from one place to another. The carrier may be motorized […] pulled or carried by someone or something. The carrier may for example be a box, a pallet, a package, a wagon or a forklift” (see page 2, lines 3-8 of the Specification).
	Accordingly, Lucrecio teaches a common core that may be used as any number of wireless tracking devices, where the tracking devices (also referred to as “trackers”) may be attached to a trucker, trailer, or shipping container. A tracking device (such as a trailer tracker) may be installed in a trailer and function as a wide-area tracker that is configured to poll local-area trackers (such as a tracker attached to a box/shipping container/pallet) for tracking information. Furthermore, each of the tracking devices (such as the trailer tracker device) are configured to determine and provide their own GPS locations and status information to be synchronized with a cloud-based storage system. Thus, the trailer tracker configured to determine its own GPS location/status information and wirelessly provide the information to a cloud-based storage system is equivalent to a tag intended to be arranged on the carrier, wherein the tag is configured to generate a wireless tag signal allowing determination of a position of the tag.

At least one detector intended to be arranged separately from the tag on the carrier, wherein the at least one detector is configured to detect the load carried by the carrier and to generate several wireless detector signals comprising detector identity information […] and load information, wherein the detector identity information allows for the detector to be identified […] and wherein the load information is indicative of at least one of […] an amount of load carried by the carrier. 
	Lucrecio teaches “the tracker device may comprise a wireless communication device. “ (¶ [0260]); “tracking information including environmental conditions, timing, travel information, and/or other data associated with a monitored shipment” (¶ [0049]); “ a common core 1824 may be used in any number of tracking devices 1804, 1808, 1816, 1812, 1820” (¶ [0211]); “common core may be in communication with a number of […] sensors, such as a load or weight sensor sensing a weight of a load in the trailer” (¶ [0217]); “the common core may be used to track a location and/or a status of any given object. Such a tracker 1820 may be used to track a location and a status of an object.” (¶ [0221]); “common core 1900 may also comprise one or more sensors 1905” (¶ [0225]); “Sensors 1905 may include, but are not limited to, one or more of humidity, light, weight, barometric, altimeter, gyroscopic, accelerometer, or any other type of sensor” (¶ [0026]); “tracking device 2500 may comprise one or more additional sensors 2501 […] sensors 2501 may comprise one or more of a humidity sensor, an altimeter, a temperature sensor, a door sensor, a load weight sensor, or any other type of sensor” (¶ [0255]) “the tracking device 2300 may track a particular object and may store tracking information in local memory 2105. Tracking information gathered by the tracking device 2300 may be shared with one or more other devices comprising local and/or wide-area network communication devices. The tracking device 2300 may share such tracking information by transmitting packets of information. Such packets of information may comprise payload information along with a header identifying the type of payload information as well as the source of the information, e.g. a tracking device ID associated with the tracking device 2300” (¶ [0255]); “A trailer tracker with both wide-area connectivity and local-area connectivity may also be installed in the trailer. A trailer tracker may behave like a wide-area tracker in this concept. If a trailer tracker is present, the wide-area trackers may not poll local area trackers and may respond to the trailer tracker as a local-area tracker” (¶ [0298]); “Local-area trackers may respond to the polling with information including a tracker ID and/or other metadata (e.g. attached boxes “ (¶ [0296]); “a pallet tracker 2712 on a pallet 2716 may comprise a wide area and local area tracker” (¶ [0289]). 
	Thus, Lucrecio teaches a common core that may be used as any number of tracking devices, where the tracking devices (also referred to as “trackers”) may be attached to a truck, trailer, or shipping container. Further, each of the tracking devices may comprise one or more sensors including load weight sensors.  A tracking device (such as a trailer tracker) may be installed in a trailer and function as a wide-area tracker that is configured to poll local-area trackers (such as a tracker attached to a box/shipping container) for tracking information (such as environmental conditions captured by the sensors, i.e. load sensor). Further, the local-area trackers may also send tracker ID information along with the tracking information to the wide-area tracker (trailer tracker). 
	Therefore, the local-area tracking device (attached to a shipping container or pallet) that is configured to sense a weight of the associated load and communicate the collected tracking/status information, such as weight/sensor information and a GPS location, along with a tracking device  ID, to a wide-area tracker installed a within a trailer, pallet, or vehicle (equivalent to the tag) is equivalent to the at least one detector intended to be arranged separately from the tag on the carrier, wherein the at least one detector is configured to detect the load carried by the carrier and to generate several wireless detector signals comprising detector identity information and load information, wherein the detector identity information allows for the detector to be identified, and wherein the load information is indicative of an amount of load carried by the carrier.

	Although Lucrecio teaches a logistics tracking system comprising a wide-area wireless tracker (equivalent to tag) and local-area wireless tracker (equivalent to detector), both comprising one or more sensors for reporting tracking information, Lucrecio does not explicitly teach that any of the tracking devices comprise sensors that are configured to detect load information indicative of whether or not a load is carried by the carrier. 

	However, Blair teaches the following:
At least one detector intended to be arranged separately from the tag on the carrier, wherein the at least one detector is configured to detect the load carried by the carrier and to generate […] wireless detector signals comprising […] load information […] wherein the load information is indicative of at least one of whether or not a load is carried by the carrier […];
	Blair teaches “A cargo detection unit that detect the status of cargo and loading activity within a container” (see abstract); “FIG. 1 illustrates the environment of a shipping container or trailer 1 that includes a mobile asset tracking system unit 10 and a cargo detection unit 20 […] The tracking unit 10 communicates with a remote central location (not shown in the drawings) via a wireless communication network such as a cellular telephone network […] to provide status information about the trailer 1” (¶ [0028]); “The tracking unit 10 collects cargo status information from the cargo detection unit 20 […] the cargo detection unit 20 uses microwave radio frequency energy to scan the interior of the trailer 1 to determine cargo status information. The cargo status information may include data indicating an empty trailer, a loaded trailer, and loading/unloading event information” (¶ [0029]); “The microwave cargo detection device 20 communicates with the tracking unit 10 through any suitable data connection “ (¶ [0030]); “The cargo sensor 20 is placed within the inside wall 60 of the cargo trailer 1” ¶ [0033]). 
	Thus, Blair teaches a system comprising a tracking unit (10) and a cargo detection unit (20). Further, Fig. 1 illustrates that the tracking unit (10) is a separate component from the cargo detection unit/cargo sensor (20). The cargo detection unit (20) (equivalent to the detector) is configured to scan the interior of a trailer to determine cargo status information, such as data indicating an empty trailer, a loaded trailer, and loading/unloading event information. The cargo status information gathered by the cargo detection unit (20) is communicated to a tracking unit (10) through a data connection; equivalent to at least one detector intended to be arranged separately from the tag on the carrier, wherein the at least one detector is configured to detect the load carried by the carrier and to generate a wireless detector signal comprising load information, wherein the load information is indicative of at least one of whether or not a load is carried by the carrier. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lucrecio with the teachings of Blair by incorporating the features of a cargo detection unit (affixed within a container/trailer) that is configured to detect cargo status information (whether the container/trailer is empty or loaded) and communicate the cargo status information to a tracking unit that is also within the container/trailer, as taught by Blair, into the system of Lucrecio comprising a plurality of tracking devices in communication with each other and a cloud-based server. One of ordinary skill in the art would have recognized that such a modification would further enable the tracking devices of Lucrecio to be capable of scanning an interior of a container or trailer, determine whether the trailer/container is empty (cargo status information), and transmit the cargo status information to a wide-area tracker that is configured to report the collected information to a cloud-based server. One of ordinary skill in the art would have been motivated to make such a modification when one considers that “a key piece of information needed in optimizing fleet utilization is to know when and where a trailer is loaded or unloaded” (¶ [0003]), as suggested by Blair. One of ordinary skill in the art would have recognized that the teachings of Blair are compatible with the system of Lucrecio as they share capabilities and characteristics; namely, they are both systems comprising a tracking device disposed within a container or trailer that is configured to collect sensor data from a separate device and report the collected sensor data to a central location. 

	Although Lucrecio teaches a logistics tracking system comprising a wide-area wireless tracker (equivalent to tag) and local-area wireless tracker (equivalent to detector), both comprising one or more sensors for reporting tracking information, Lucrecio does not explicitly teach that the local-area wireless trackers (detector) are configured to generate wireless detector signals comprising sequence information wherein the sequence information is indicative of a chronological order of the wireless detector signal relative to other wireless detector signals.

	However, Forster teaches the following:
[…] at least one detector is configured to […] generate […] wireless detector signals comprising […] sequence information […] wherein the sequence information is indicative of a chronological order of the wireless detector signal relative to other wireless detector signals […];
	Forster teaches “inventory systems according to the present disclosure employ two types of RFID-readable tags or transponders 10 and 12 (FIGS. 1 and 2)“ (¶ [0023]); “ an RFID-readable tag or transponder is attached to each piece of merchandise in a store or storage area. The tags are scanned using an RFID reader to keep proper count of the product inventory” (¶ [0005]); “an RFID-based inventory management system comprises an RFID-readable product tag associated with a piece of merchandise, an RFID-readable infrastructure tag associated with a fixed location, and an RFID reader capable of sending signals to and receiving return signals from the product tag and the infrastructure tag” (¶ [0009]); “the infrastructure tags 12 contain information which cooperates with the RFID reader 20 and system controller to dictate a particular order in which the infrastructure tags 12 must be read. For example, the three infrastructure tags 12 of FIG. 2 may carry unique sequence numbers (e.g., #1 for the leftmost tag, #2 for the middle tag, and #3 for the rightmost tag), such that reading them consecutively from left to right (i.e., #1 and then #2 and then #3) is the only way for the system controller to register a “proper” count, while reading them in any other order (such as right to left or #3 to #2 to #1) will register an “improper” count” (¶ [0025]).
	Thus, Forster teaches an inventory management system comprising a plurality of RFID-readable tags/transponders that are capable of sending signals to an RFID reader. Each of the tags/transponders may contain and carry unique sequence numbers (i.e., 3 individual tags being assigned #1, #2, and #3 respectively) that cooperate with the RFID reader, such that each of the tags/transponders must be read consecutively/chronologically to register a proper count of the tags/transponders; equivalent to  at least one detector is configured to generate wireless detector signals comprising sequence information wherein the sequence information is indicative of a chronological order of the wireless detector signal relative to other wireless detector signals.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lucrecio/Blair with the teachings of Forster by incorporating the features for configuring a plurality of wireless tags/transponders to carry a unique sequence number that indicate a particular, chronological order by which each tag must be read, where each tag may cooperate with a tag reader by sending signals to provide their respective unique sequence number, as taught by Forster, into the system of Lucrecio/Blair comprising a plurality of tracking devices in communication with each other and a cloud-based server for reporting tracking information. One of ordinary skill in the art would have recognized that such a modification would have further configured the logistics tracking system of Lucrecio/Blair to include a plurality of local-area wireless trackers (equivalent to detector) that each carry unique sequence numbers indicating a chronological order in which they must be read by the wide-area wireless tracker (equivalent to tag), where the local-area wireless trackers may cooperate with the wide-area wireless trackers to provide their respective unique sequence numbers via wireless signals. One of ordinary skill in the art would have been motivated to make such a modification when one considers “tags are scanned using an RFID reader to keep proper count” (¶ [0025]) of the tagged assets, and reading each tag in chronological order “is a greater assurance that the count will be done properly” (¶ [0025]), as suggested by Forster. Accordingly, by incorporating such features taught by Forster, the logistics tracking system of Lucrecio/Blair would be capable of keeping a proper count of tracked shipping containers (each comprising a tracking device) with greater assurance. 

Claim 2: Lucrecio/Blair/Forster teaches the limitations of claim 1. Further, Lucrecio teaches the following:
	Wherein the detector is one of a proximity sensor, weight sensor, and a camera.
	Lucrecio teaches “ a common core 1824 may be used in any number of tracking devices 1804, 1808, 1816, 1812, 1820” (¶ [0211]); “common core may be in communication with a number of trailer tracker specific sensors, such as a load or weight sensor sensing a weight of a load in the trailer” (¶ [0217]); “the common core may be used to track a location and/or a status of any given object. Such a tracker 1820 may be used to track a location and a status of an object.” (¶ [0221]); “common core 1900 may also comprise one or more sensors 1905” (¶ [0225]); “Sensors 1905 may include, but are not limited to, one or more of humidity, light, weight, barometric, altimeter, gyroscopic, accelerometer, or any other type of sensor” (¶ [0026]); “tracking device 2500 may comprise one or more additional sensors 2501 […] sensors 2501 may comprise one or more of a humidity sensor, an altimeter, a temperature sensor, a door sensor, a load weight sensor, or any other type of sensor” (¶ [0255]); “Examples of other sensors may include, but are not limited to, infrared sensors, motion sensors, wireless network sensors, camera (or image) sensors, audio sensors, and more” (¶ [0125]). 
	Thus, Lucrecio teaches a common core that may be used as any number of tracking devices, where each of the tracking devices may comprise one or more sensors including load weight sensors (equivalent to the weight sensor), a camera, and motion sensors (equivalent to the proximity sensor).


Claim 3: Lucrecio/Blair/Forster teaches the limitations of claim 1. Further, Lucrecio teaches the following:
Wherein the tag is configured to receive the wireless detector signal, and to include the detector identity information […] and the load information in the wireless tag signal. 
	Lucrecio teaches “Wide-area trackers may aggregate local-area tracker responses and transmit data to a cloud-based server” (¶ [0297]); “A trailer tracker with both wide-area connectivity and local-area connectivity may also be installed in the trailer. A trailer tracker may behave like a wide-area tracker in this concept” (¶ [0298]); “Local-area trackers may respond to the polling with information including a tracker ID and/or other metadata (e.g. attached boxes “ (¶ [0296]); “Wide area trackers may relay presence, location, and condition of themselves and of local area tracking devices.” (¶ [0290]); “Tracking information gathered by the tracking device 2300 may be shared with one or more other devices comprising local and/or wide-area network communication devices. The tracking device 2300 may share such tracking information by transmitting packets of information. Such packets of information may comprise payload information along with a header identifying the type of payload information as well as the source of the information, e.g. a tracking device ID associated with the tracking device 2300” (¶ [0255]); “The local area wireless trackers communicate (either directly or via mesh) with the wide area trackers when they come in contact with each other” (¶ [0293]).
	Lucrecio teaches a local-area tracking device (attached to a shipping container or pallet) that is configured to sense a weight of the associated shipping container/pallet and wirelessly communicate the collected tracking/status information (such as weight/sensor information and a GPS location) along with a tracking device  ID, to a wide-area tracker installed a within a trailer, pallet, or vehicle (equivalent to the tag); equivalent to wherein the tag is configured to receive the wireless detector signal, and to include the detector identity information and the load information in the wireless tag signal.

	Although Lucrecio teaches a local-area tracking device that is configured to sense a weight of the associated shipping container/pallet and wirelessly communicate the collected tracking/status information (such as weight/sensor information and a GPS location) along with a tracking device ID to a wide-area tracker installed a within a trailer, Lucrecio/Blair does not explicitly teach that the local-area tracking device communicates sequence information to the wide-area tracker.
	However, Forster teaches the following:
[…] receive the wireless detector signal, and to include […] the sequence information […].
	Forster teaches “inventory systems according to the present disclosure employ two types of RFID-readable tags or transponders 10 and 12 (FIGS. 1 and 2)“ (¶ [0023] ); “ an RFID-readable tag or transponder is attached to each piece of merchandise in a store or storage area. The tags are scanned using an RFID reader to keep proper count of the product inventory” (¶ [0005]); “an RFID-based inventory management system comprises an RFID-readable product tag associated with a piece of merchandise, an RFID-readable infrastructure tag associated with a fixed location, and an RFID reader capable of sending signals to and receiving return signals from the product tag and the infrastructure tag” (¶ [0009]); “the infrastructure tags 12 contain information which cooperates with the RFID reader 20 and system controller to dictate a particular order in which the infrastructure tags 12 must be read. For example, the three infrastructure tags 12 of FIG. 2 may carry unique sequence numbers (e.g., #1 for the leftmost tag, #2 for the middle tag, and #3 for the rightmost tag), such that reading them consecutively from left to right (i.e., #1 and then #2 and then #3) is the only way for the system controller to register a “proper” count, while reading them in any other order (such as right to left or #3 to #2 to #1) will register an “improper” count” (¶ [0025]).
	Thus, Forster teaches an inventory management system comprising a plurality of RFID-readable tags/transponders that are capable of sending signals to an RFID reader. Each of the tags/transponders may contain and carry unique sequence numbers (i.e., 3 individual tags being assigned #1, #2, and #3 respectively) that cooperate with the RFID reader, such that each of the tags/transponders must be read consecutively/chronologically to register a proper count of the tags/transponders; equivalent to receiving a wireless detector signal, and to include the sequence information.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lucrecio/Blair with the teachings of Forster by incorporating the features for configuring a plurality of wireless tags/transponders to carry a unique sequence number that indicate a particular, chronological order by which each tag must be read, where each tag may cooperate with a tag reader by sending signals to provide their respective unique sequence number, as taught by Forster, into the system of Lucrecio/Blair comprising a plurality of tracking devices in communication with each other and a cloud-based server for reporting tracking information. One of ordinary skill in the art would have recognized that such a modification would have further configured the logistics tracking system of Lucrecio/Blair to include a plurality of local-area wireless trackers (equivalent to detector) that each carry unique sequence numbers indicating a chronological order in which they must be read by the wide-area wireless tracker (equivalent to tag), where the local-area wireless trackers may cooperate with the wide-area wireless trackers to provide their respective unique sequence numbers via wireless signals. One of ordinary skill in the art would have been motivated to make such a modification when one considers “tags are scanned using an RFID reader to keep proper count” (¶ [0025]) of the tagged assets, and reading each tag in chronological order “is a greater assurance that the count will be done properly” (¶ [0025]), as suggested by Forster. Accordingly, by incorporating such features taught by Forster, the logistics tracking system of Lucrecio/Blair would be capable of keeping a proper count of tracked shipping containers (each comprising a tracking device) with greater assurance. 

Claim 4: Lucrecio/Blair/Forster teaches the limitations of claim 3. Further, Lucrecio teaches the following:
Wherein the tag is configured to detect its position, and wherein the tag signal is indicative of the detected position. 
 	Lucrecio teaches “The wide-area wireless tracker may have a GPS sensor or may use Cell-ID and other technologies to localize and may have other sensors for tracking the environment such as temperature, humidity, movement, shock or any other sensor. This wide-area tracker may be on or embedded in a pallet, installed on a truck, trailer, train or any other vehicle or facility” (¶ [0293]); “Wide-area trackers may aggregate local-area tracker responses and transmit data to a cloud-based server” (¶ [0297]); “Wide area trackers may relay presence, location, and condition of themselves and of local area tracking devices.” (¶ [0290]).
	Thus, Lucrecio teaches a wide-area tracker (attached to a trailer/vehicle) that is configured to detect and report its own GPS location, along with the collected local-area tracker information, to a cloud-based server; equivalent to wherein the tag is configured to detect its position, and wherein the tag signal is indicative of the detected position.

Claim 5: Lucrecio/Blair/Forster teaches the limitations of claim 3. Further, Lucrecio teaches the following:
Wherein the tag is configured to send the wireless tag signal to a server of the real-time locating system. 
	Lucrecio teaches “Wide-area trackers may aggregate local-area tracker responses and transmit data to a cloud-based server” (¶ [0297]); “Wide area trackers may relay presence, location, and condition of themselves and of local area tracking devices.” (¶ [0290]); “the present disclosure includes providing rich tracking information including environmental conditions, timing, travel information, and/or other data associated with a monitored shipment. The information may be gathered by one or more tracking units, compiled by a tracking server, and presented to a user to provide graphical and intuitive logistics tracking information in real-time, near-real-time, and/or as a shipment is in transit” (¶ [0049]). 
	Thus, Lucrecio teaches a wide-area tracker (equivalent to the tag) that is configured to detect and report its own GPS location, along with the collected local-area tracker information, to a cloud-based tracking server. The cloud-based tracking server is configured to compile the reported tracking information and provide/present the tracking information in real time; equivalent to wherein the tag is configured to send the wireless tag signal to a server of the real-time locating system.

Claim 7: Lucrecio/Blair/Forster teaches the limitations of claim 1. Further, Lucrecio teaches the following:
Wherein the at least one detector is configured to send the wireless detector signals to an anchor point of the real-time locating system.
	Lucrecio teaches “Beacon gateways may be installed in multiple locations around a warehouse […] When beacon gateways are present, wide-area trackers may behave like local-area trackers” (¶ [0302]); “some tracking devices 2802, 2803 may be limited to local-area network (LAN) communication, e.g. local-communication tracking devices […]  the beacon gateways 2901 of the building 2900 may also gather information gathered by any local-communication tracking devices” (¶ [0301]); “Beacon gateways may periodically poll all nearby trackers and collect one or more of an ID,” (¶ [0303]); “The beacon gateways may transmit the data to the cloud” (¶ [0304]). 
	Thus, Lucrecio teaches beacon gateways that may be installed in multiple locations around a warehouse. Further, the beacon gateways are configured to periodically poll all nearby trackers (such as the local-area tracking devices attached to pallets or shipping containers) over a network to gather information gathered by the tracking devices; equivalent to wherein the at least one detector is configured to send the wireless detector signal to an anchor point (7) of the real-time locating system (1).

Claim 8: Lucrecio/Blair/Forster teaches the limitations of claim 1. Further, Lucrecio teaches the following:
	A real time locating system comprising: a server configured to receive the detector identity information […] and load information and determine at least one of whether or not a load is carried by the carrier and an amount of load carried by the carrier.  
	Lucrecio teaches “tracking device 2500 may comprise one or more additional sensors 2501 […] sensors 2501 may comprise one or more of a humidity sensor, an altimeter, a temperature sensor, a door sensor, a load weight sensor, or any other type of sensor” (¶ [0255]);  “Wide-area trackers may aggregate local-area tracker responses and transmit data to a cloud-based server” (¶ [0297]); “Wide area trackers may relay presence, location, and condition of themselves and of local area tracking devices.” (¶ [0290]); “the present disclosure includes providing rich tracking information including environmental conditions, timing, travel information, and/or other data associated with a monitored shipment. The information may be gathered by one or more tracking units, compiled by a tracking server, and presented to a user to provide graphical and intuitive logistics tracking information in real-time, near-real-time, and/or as a shipment is in transit” (¶ [0049]); “Local-area trackers may respond to the polling with information including a tracker ID and/or other metadata (e.g. attached boxes “ (¶ [0296]); “The tracking device 2300 may share such tracking information by transmitting packets of information. Such packets of information may comprise payload information along with a header identifying the type of payload information as well as the source of the information, e.g. a tracking device ID associated with the tracking device 2300” (¶ [0255]); “The local area wireless trackers communicate (either directly or via mesh) with the wide area trackers when they come in contact with each other” (¶ [0293]).
	Thus, Lucrecio teaches a wide-area tracker (equivalent to the tag) that is configured to detect and report its own GPS location, along with the collected local-area tracker information (payload information/sensor information and tracking device ID), to a cloud-based tracking server. The cloud-based tracking server is configured to compile the reported tracking information and provide/present the tracking information in real time; equivalent to a real time locating system comprising a server configured to receive the detector identity information and load information and determine an amount of load carried by the carrier.

	Although Lucrecio teaches a local-area tracking device that is configured to sense a weight of the associated shipping container/pallet and wirelessly communicate the collected tracking/status information (such as weight/sensor information and a GPS location) along with a tracking device ID to a wide-area tracker installed a within a trailer, Lucrecio/Blair does not explicitly teach that the local-area tracking device communicates sequence information to the wide-area tracker.

	However, Forster teaches the following:
	[…] receive […] the sequence information […].
	Forster teaches “inventory systems according to the present disclosure employ two types of RFID-readable tags or transponders 10 and 12 (FIGS. 1 and 2)“ (¶ [0023] ); “ an RFID-readable tag or transponder is attached to each piece of merchandise in a store or storage area. The tags are scanned using an RFID reader to keep proper count of the product inventory” (¶ [0005]); “an RFID-based inventory management system comprises an RFID-readable product tag associated with a piece of merchandise, an RFID-readable infrastructure tag associated with a fixed location, and an RFID reader capable of sending signals to and receiving return signals from the product tag and the infrastructure tag” (¶ [0009]); “the infrastructure tags 12 contain information which cooperates with the RFID reader 20 and system controller to dictate a particular order in which the infrastructure tags 12 must be read. For example, the three infrastructure tags 12 of FIG. 2 may carry unique sequence numbers (e.g., #1 for the leftmost tag, #2 for the middle tag, and #3 for the rightmost tag), such that reading them consecutively from left to right (i.e., #1 and then #2 and then #3) is the only way for the system controller to register a “proper” count, while reading them in any other order (such as right to left or #3 to #2 to #1) will register an “improper” count” (¶ [0025]).
	Thus, Forster teaches an inventory management system comprising a plurality of RFID-readable tags/transponders that are capable of sending signals to an RFID reader. Each of the tags/transponders may contain and carry unique sequence numbers (i.e., 3 individual tags being assigned #1, #2, and #3 respectively) that cooperate with the RFID reader, such that each of the tags/transponders must be read consecutively/chronologically to register a proper count of the tags/transponders; equivalent to receiving sequence information.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lucrecio/Blair with the teachings of Forster by incorporating the features for configuring a plurality of wireless tags/transponders to carry a unique sequence number that indicate a particular, chronological order by which each tag must be read, where each tag may cooperate with a tag reader by sending signals to provide their respective unique sequence number, as taught by Forster, into the system of Lucrecio/Blair comprising a plurality of tracking devices in communication with each other and a cloud-based server for reporting tracking information. One of ordinary skill in the art would have recognized that such a modification would have further configured the logistics tracking system of Lucrecio/Blair to include a plurality of local-area wireless trackers (equivalent to detector) that each carry unique sequence numbers indicating a chronological order in which they must be read by the wide-area wireless tracker (equivalent to tag), where the local-area wireless trackers may cooperate with the wide-area wireless trackers to provide their respective unique sequence numbers via wireless signals. One of ordinary skill in the art would have been motivated to make such a modification when one considers “tags are scanned using an RFID reader to keep proper count” (¶ [0025]) of the tagged assets, and reading each tag in chronological order “is a greater assurance that the count will be done properly” (¶ [0025]), as suggested by Forster. Accordingly, by incorporating such features taught by Forster, the logistics tracking system of Lucrecio/Blair would be capable of keeping a proper count of tracked shipping containers (each comprising a tracking device) with greater assurance. 

Claim 9: Lucrecio/Blair/Forster teaches the limitations of claim 8. Further, Lucrecio teaches the following:
Wherein the server is configured to receive the wireless tag signal.
	Lucrecio teaches “Wide-area trackers may aggregate local-area tracker responses and transmit data to a cloud-based server” (¶ [0297]); “Wide area trackers may relay presence, location, and condition of themselves and of local area tracking devices.” (¶ [0290]);
	Thus, Lucrecio teaches a wide-area tracker (equivalent to the tag) that is configured to wirelessly transmit its own tracking information, along with the collected local-area tracker information, to a cloud-based tracking server; wherein the server is configured to receive the wireless tag signal.

Claim 10: Lucrecio/Blair/Forster teaches the limitations of claim 8. Further, Lucrecio teaches the following:
Several anchor points intended to be arranged at respective fixed positions, wherein each anchor point is configured to receive the wireless tag signal and the wireless detector signal, and to generate a wireless anchor signal based on the received tag signal and the received detector signal, and wherein the server is configured to receive the wireless anchor signal. 
	Lucrecio teaches “Beacon gateways may be installed in multiple locations around a warehouse […] When beacon gateways are present, wide-area trackers may behave like local-area trackers” (¶ [0302]); “the beacon gateways 2901 of the building 2900 may also gather information gathered by any local-communication tracking devices” (¶ [0301]); “Beacon gateways may periodically poll all nearby trackers and collect one or more of an ID,” (¶ [0303]); “The beacon gateways may transmit the data to the cloud” (¶ [0304]); “A trailer tracker with both wide-area connectivity and local-area connectivity may also be installed in the trailer” (¶ [0298]); “a pallet tracker 2712 on a pallet 2716 may comprise a wide area and local area tracker” (¶ [0289]); “Local-area trackers may be capable of communicating with […] a gateway in a building such as a warehouse or other communication device” (¶ [0287]). 
	Thus, Lucrecio teaches beacon gateways that may be installed in multiple locations around a warehouse. Further, the beacon gateways are configured to periodically poll all nearby trackers, including the local-area tracking devices (equivalent to the detector) and wide-area tracking devices (equivalent to the tag) over a network to gather the information gathered by the tracking devices and IDs. The beacon gateways may further transmit the gathered information to the cloud server; equivalent to several anchor points intended to be arranged at respective fixed positions, wherein each anchor point is configured to receive the wireless tag signal and the wireless detector signal, and to generate a wireless anchor signal based on the received tag signal and the received detector signal, and wherein the server is configured to receive the wireless anchor signal.

Claim 12: Lucrecio/Blair/Forster teaches the limitations of claim 10. Further, Lucrecio teaches the following:
Wherein each anchor point is configured to include respective time information in the wireless anchor signal, wherein the time information comprises a time of receipt of the wireless detector signals and a time of receipt of the wireless tag signal, and wherein the server is configured to associated the wireless tag signal with the wireless detector signal based on the time information.
	Lucrecio teaches “The logistics tracking system 100 may include a shipping object 104 and an associated logistics tracking unit (LTU) 300 […] The LTU 300 may be selectively attached to a shipping object 104 and associated with a corresponding shipment” (¶ [0052]);  “The LTU server 132 can manage the reception of data from several LTUs 300 and provision the data to clients  […] can include […] a database 1356” (¶ [0165]); “ a data structure 1702 or database information 1700 that includes information about LTU location and/or condition that may be stored in database 1356” (¶ [0202]); “a common core 1824 may be used in any number of tracking devices” (¶ [0211]); “common core 1824 may be used to create a trailer tracker” (¶ [0216]); “there may be two or more records provided, within the database  […] Two or more LTU ID's 1704 can be associated with a single client identifier 1708. This client identifier 1708 may identify the client 140 associated with the asset that is being tracked by the LTU 300.” (¶ [0203]); “The rest of the data 1702 may be a minimal set of data that may be exchanged between the LTU 300 and the LTU server 132  […] the LTU 300 is required to send only a minimal amount of data to have the LTU's position and condition known. Thus, there is a minimal amount of information that may be provided in any message 1700. For example, the message 1700 can include a position 1712, a time/date 1724, and one or more items of sensor data 1716, 1720” (¶ [0204]); “the beacon gateways 2901 of the building 2900 may also gather information gathered by any local-communication tracking devices” (¶ [0301]); “Beacon gateways may periodically poll all nearby trackers and collect one or more of an ID,” (¶ [0303]); “The beacon gateways may transmit the data to the cloud” (¶ [0304]); “Any one or more of the aspects/embodiments as substantially disclosed herein optionally in combination with any one or more other aspects/embodiments as substantially disclosed herein.” (¶ [0343]). 
	Thus, Lucrecio teaches a logistic tracking system comprising logistic tracking units (LTUs) that may be attached and associated to shipping objects. Further, the common core can be used to create any number of tracking devices, such as the LTUs and trailer tracker. Further, the tracking devices (trailer trackers and local-area trackers/LTUs) are configured to share information including a position, time/date, and one or more items of sensor data. Further, the beacon gateways (anchor points) are configured to gather information from all nearby trackers (including the tracker ID, position data, sensor data, time/date of the message) and transmit the gathered information to a server. The server comprises a database that stores the information provided by the trackers, where information from one or more trackers may be associated with a particular client (the client being associated with an object being tracked by the plurality of trackers, such as the trailer tracker and local-area trackers/LTUs); equivalent to wherein each anchor point is configured to include respective time information in the wireless anchor signal, wherein the time information comprises a time of receipt of the wireless detector signal and a time of receipt of the wireless tag signal, and wherein the server is configured to associated the wireless tag signal with the wireless detector signal based on the time information.

Claim 13: Lucrecio/Blair/Forster teaches the limitations of claim 8. Further, Lucrecio teaches the following:
Wherein the server is configured to transmit a wireless server signal to an external display device, wherein the wireless server signal is indicative of the position of the tag and at least one of whether or not a load is carried by the carrier and an amount of load carried by the carrier. 
	Lucrecio teaches “the present disclosure includes providing rich tracking information including environmental conditions, timing, travel information, and/or other data associated with a monitored shipment. The information may be gathered by one or more tracking units, compiled by a tracking server, and presented to a user to provide graphical and intuitive logistics tracking information in real-time, near-real-time, and/or as a shipment is in transit” (¶ [0049]);  “FIG. 2 is a representation of a graphical user interface displaying logistics tracking information” (¶ [0006]); “the logistics tracking information may be presented to a display device, screen, and/or touchscreen associated with a computing device (e.g., server, computer, smart phone, tablet, etc.)” (¶ [0059]); “ any recorded information, or event, may be shown […] The information presented to the GUI 200 may be compiled and/or arranged by the LTU server” (¶ [0063]).
	Thus, Lucrecio teaches a logistics tracking system that is configured to provide any recorded tracking information (location information, sensor/weight information) to a GUI of a computing device, where the system server is configured to compile and arrange the information that is presented to the GUI; equivalent to wherein the server is configured to transmit a wireless server signal to an external display device, wherein the wireless server signal is indicative of the position of the tag and at least one of whether or not a load is carried by the carrier and an amount of load carried by the carrier.

Claim 14: Lucrecio teaches following:
A method for detecting load carried by a carrier intended to be tracked by a real-time locating system, wherein the system comprises: arranging a tag on the carrier;
	Lucrecio teaches “a logistics tracking system 100 in accordance with embodiments of the present disclosure” (¶ [0052]); “the present disclosure includes providing rich tracking information including environmental conditions, timing, travel information, and/or other data associated with a monitored shipment. The information may be gathered by one or more tracking units, compiled by a tracking server, and presented to a user to provide graphical and intuitive logistics tracking information in real-time, near-real-time, and/or as a shipment is in transit” (¶ [0049]); “ a common core 1824 may be used in any number of tracking devices 1804, 1808, 1816, 1812, 1820” (¶ [0211]); “The common core may be attached to a portion of a trailer, such as on a semi-truck, passenger truck, a cargo ship, a shipping container, etc.” (¶ [0217]); “Such a tracker 1820 may be used to track a location and a status of an object. Information about the location and status of the object may be synchronized with a cloud-based storage system” (¶ [0221]); “a common core 1824 may be used to create a trailer tracker 1808” (¶ [0216]); “A trailer tracker with both wide-area connectivity and local-area connectivity may also be installed in the trailer. A trailer tracker may behave like a wide-area tracker in this concept. If a trailer tracker is present, the wide-area trackers may not poll local area trackers and may respond to the trailer tracker as a local-area tracker” (¶ [0298]); “Wide-area trackers may periodically poll local-area trackers to discover which pallets comprising local-area trackers are nearby.” (¶ [0295]); “Local-area trackers may respond to the polling with information including a tracker ID and/or other metadata (e.g. attached boxes “ (¶ [0296]).
	The Examiner notes that the Applicant discloses a “"carrier" is herein meant a device intended for holding one or more objects to be transported from one place to another. The carrier may be motorized […] pulled or carried by someone or something. The carrier may for example be a box, a pallet, a package, a wagon or a forklift” (see page 2, lines 3-8 of the Specification).
	Accordingly, Lucrecio teaches a logistics tracking system configured to collect tracking information from one or more tracking units. Further, the system of Lucrecio may comprise a common core that may be used as any number of tracking devices, where the tracking devices (also referred to as “trackers”) may be attached to a trucker, trailer, or shipping container. A tracking device (such as a trailer tracker) may be installed in a trailer and function as a wide-area tracker that is configured to poll local-area trackers (such as a tracker attached to a box/shipping container/pallet) for information. Thus, the logistics tracking system comprising a trailer tracker is equivalent to a method for detecting load carried by a carrier intended to be tracked by a real-time locating system, wherein the system comprises: arranging a tag on the carrier.

Arranging at least on detector separately from the tag on the carrier, wherein the at least one detector is configured to detect the load carried by the carrier;
	Lucrecio teaches “tracking information including environmental conditions, timing, travel information, and/or other data associated with a monitored shipment” (¶ [0049]); “ a common core 1824 may be used in any number of tracking devices 1804, 1808, 1816, 1812, 1820” (¶ [0211]); “common core may be in communication with a number of […] sensors, such as a load or weight sensor sensing a weight of a load in the trailer” (¶ [0217]); “the common core may be used to track a location and/or a status of any given object. Such a tracker 1820 may be used to track a location and a status of an object.” (¶ [0221]); “common core 1900 may also comprise one or more sensors 1905” (¶ [0225]); “Sensors 1905 may include, but are not limited to, one or more of humidity, light, weight, barometric, altimeter, gyroscopic, accelerometer, or any other type of sensor” (¶ [0026]); “tracking device 2500 may comprise one or more additional sensors 2501 […] sensors 2501 may comprise one or more of a humidity sensor, an altimeter, a temperature sensor, a door sensor, a load weight sensor, or any other type of sensor” (¶ [0255]) “the tracking device 2300 may track a particular object and may store tracking information in local memory 2105. Tracking information gathered by the tracking device 2300 may be shared with one or more other devices comprising local and/or wide-area network communication devices. The tracking device 2300 may share such tracking information by transmitting packets of information. Such packets of information may comprise payload information along with a header identifying the type of payload information as well as the source of the information, e.g. a tracking device ID associated with the tracking device 2300” (¶ [0255]); “A trailer tracker with both wide-area connectivity and local-area connectivity may also be installed in the trailer. A trailer tracker may behave like a wide-area tracker in this concept. If a trailer tracker is present, the wide-area trackers may not poll local area trackers and may respond to the trailer tracker as a local-area tracker” (¶ [0298]); “Local-area trackers may respond to the polling with information including a tracker ID and/or other metadata (e.g. attached boxes “ (¶ [0296]); “a pallet tracker 2712 on a pallet 2716 may comprise a wide area and local area tracker” (¶ [0289]). 
	Thus, Lucrecio teaches a common core that may be used as any number of tracking devices, where the tracking devices (also referred to as “trackers”) may be attached to a truck, trailer, or shipping container. Further, each of the tracking devices may comprise one or more sensors including load weight sensors.  A tracking device (such as a trailer tracker) may be installed in a trailer and function as a wide-area tracker that is configured to poll local-area trackers (such as a tracker attached to a box/shipping container/pallet) for tracking information (such as environmental conditions captured by the sensors, i.e. load sensor). Thus, the tracker may be a local-area tracker arranged separately from the wide-area tracker, and is configured to capture tracking information, such as environmental conditions via a sensor (i.e., load weight sensor); equivalent to arranging at least on detector separately from the tag on the carrier, wherein the at least one detector is configured to detect the load carried by the carrier.	

Generating, by the tag, a wireless tag signal allowing determination of a position of the tag; and
	Lucrecio teaches “tracker device may comprise a GPS or may be capable of triangulating its location using wireless communication means” (¶ [0260]); “The wide-area wireless tracker may have a GPS sensor or may use Cell-ID and other technologies to localize and may have other sensors for tracking the environment such as temperature, humidity, movement, shock or any other sensor. This wide-area tracker may be on or embedded in a pallet, installed on a truck, trailer, train or any other vehicle or facility” (¶ [0293]); “Wide-area trackers may aggregate local-area tracker responses and transmit data to a cloud-based server” (¶ [0297]); “A trailer tracker with both wide-area connectivity and local-area connectivity may also be installed in the trailer. A trailer tracker may behave like a wide-area tracker in this concept” (¶ [0298]); “The solution could be optimized to elect a single wide-area tracker to handle all reporting when multiple are present” (¶ [0299]); “Wide area trackers may relay presence, location, and condition of themselves and of local area tracking devices.” (¶ [0290]).
	Thus, Lucrecio teaches wide-area wireless trackers (such as trailer tracker) that may comprise a GPS sensor to localize and other sensors (i.e. weight load sensor). Further, the wide-area wireless tracker is configured to report its own GPS location to a cloud-based server, in addition to the information collected from the local-area trackers; equivalent to generating, by the tag, a wireless tag signal allowing determination of a position of the tag.

Generating, by the detector, several wireless detector signals comprising detector identity information […]  and load information, wherein the detector identity information allows for the detector to be identified, […] and wherein the load information is indicative of at least one of […] an amount of load carried by the carrier. 
	Lucrecio teaches “the tracker device may comprise a wireless communication device. “ (¶ [0260]); “tracking information including environmental conditions, timing, travel information, and/or other data associated with a monitored shipment” (¶ [0049]); “the common core may be used to track a location and/or a status of any given object. Such a tracker 1820 may be used to track a location and a status of an object.” (¶ [0221]); “the tracking device 2300 may track a particular object and may store tracking information in local memory 2105. Tracking information gathered by the tracking device 2300 may be shared with one or more other devices comprising local and/or wide-area network communication devices. The tracking device 2300 may share such tracking information by transmitting packets of information. Such packets of information may comprise payload information along with a header identifying the type of payload information as well as the source of the information, e.g. a tracking device ID associated with the tracking device 2300” (¶ [0255]); “A trailer tracker with both wide-area connectivity and local-area connectivity may also be installed in the trailer. A trailer tracker may behave like a wide-area tracker in this concept. If a trailer tracker is present, the wide-area trackers may not poll local area trackers and may respond to the trailer tracker as a local-area tracker” (¶ [0298]); “Local-area trackers may respond to the polling with information including a tracker ID and/or other metadata (e.g. attached boxes […]“ (¶ [0296]).
	Thus, Lucrecio teaches a common core that may be used as any number of tracking devices, where the tracking devices (also referred to as “trackers”) may be attached to a truck, trailer, or shipping container. Further, each of the tracking devices may comprise one or more sensors including load weight sensors.  A tracking device (such as a trailer tracker) may be installed in a trailer and function as a wide-area tracker that is configured to poll local-area trackers (such as a tracker attached to a box/shipping container/pallet) for tracking information (such as environmental conditions captured by the sensors, i.e. load sensor). Further, the local-area trackers may also send tracker ID information along with the tracking information to the wide-area tracker (trailer tracker); equivalent to generating, by the detector, several wireless detector signals comprising detector identity information and load information, wherein the detector identity information allows for the detector to be identified, and wherein the load information is indicative of an amount of load carried by the carrier.

	Although Lucrecio teaches a logistics tracking system comprising a wide-area wireless tracker (equivalent to tag) and local-area wireless tracker (equivalent to detector), both comprising one or more sensors for reporting tracking information, Lucrecio does not explicitly teach that the tracking devices comprise sensors that are configured to detect load information indicative of whether or not a load is carried by the carrier. 

	However, Blair teaches the following:
Generating, by the detector, […] wireless detector signals comprising […] load information […] wherein the load information is indicative of at least one of whether or not a load is carrier by the carrier […].
	Blair teaches “A cargo detection unit that detect the status of cargo and loading activity within a container” (see abstract); “FIG. 1 illustrates the environment of a shipping container or trailer 1 that includes a mobile asset tracking system unit 10 and a cargo detection unit 20 […] The tracking unit 10 communicates with a remote central location (not shown in the drawings) via a wireless communication network such as a cellular telephone network […] to provide status information about the trailer 1” (¶ [0028]); “The tracking unit 10 collects cargo status information from the cargo detection unit 20 […] the cargo detection unit 20 uses microwave radio frequency energy to scan the interior of the trailer 1 to determine cargo status information. The cargo status information may include data indicating an empty trailer, a loaded trailer, and loading/unloading event information” (¶ [0029]); “The microwave cargo detection device 20 communicates with the tracking unit 10 through any suitable data connection “ (¶ [0030]); “The cargo sensor 20 is placed within the inside wall 60 of the cargo trailer 1” ¶ [0033]). 
	Thus, Blair teaches a system comprising a tracking unit (10) and a cargo detection unit (20). Further, Fig. 1 illustrates that the tracking unit (10) is a separate component from the cargo detection unit/cargo sensor (20). The cargo detection unit (20) (equivalent to the detector) is configured to scan the interior of a trailer to determine cargo status information, such as data indicating an empty trailer, a loaded trailer, and loading/unloading event information. The cargo status information gathered by the cargo detection unit (20) is communicated to a tracking unit (10) through a data connection; generating, by the detector, a wireless detector signal comprising load information, wherein the load information is indicative of at least one of whether or not a load is carrier by the carrier.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lucrecio with the teachings of Blair by incorporating the features of a cargo detection unit (affixed within a container/trailer) that is configured to detect cargo status information (whether the container/trailer is empty or loaded) and communicate the cargo status information to a tracking unit that is also within the container/trailer, as taught by Blair, into the system of Lucrecio comprising a plurality of tracking devices in communication with each other and a cloud-based server. One of ordinary skill in the art would have recognized that such a modification would further enable the tracking devices of Lucrecio to be capable of scanning an interior of a container or trailer, determine whether the trailer/container is empty (cargo status information), and transmit the cargo status information to a wide-area tracker that is configured to report the collected information to a cloud-based server. One of ordinary skill in the art would have been motivated to make such a modification when one considers that “a key piece of information needed in optimizing fleet utilization is to know when and where a trailer is loaded or unloaded” (¶ [0003]), as suggested by Blair. One of ordinary skill in the art would have recognized that the teachings of Blair are compatible with the system of Lucrecio as they share capabilities and characteristics; namely, they are both systems comprising a tracking device disposed within a container or trailer that is configured to collect sensor data from a separate device and report the collected sensor data to a central location. 

	Although Lucrecio teaches a logistics tracking system comprising a wide-area wireless tracker (equivalent to tag) and local-area wireless tracker (equivalent to detector), both comprising one or more sensors for reporting tracking information, Lucrecio/Blair does not explicitly teach that the local-area wireless trackers (detector) are configured to generate wireless detector signals comprising sequence information wherein the sequence information is indicative of a chronological order of the wireless detector signal relative to other wireless detector signals.

	However, Forster teaches the following:
Generating, by the detector, […] wireless detector signals comprising […] sequence information […] wherein the sequence information is indicative of a chronological order of the wireless detector signal relative to other wireless detector signals […];
	Forster teaches “inventory systems according to the present disclosure employ two types of RFID-readable tags or transponders 10 and 12 (FIGS. 1 and 2)“ (¶ [0023] ); “ an RFID-readable tag or transponder is attached to each piece of merchandise in a store or storage area. The tags are scanned using an RFID reader to keep proper count of the product inventory” (¶ [0005]); “an RFID-based inventory management system comprises an RFID-readable product tag associated with a piece of merchandise, an RFID-readable infrastructure tag associated with a fixed location, and an RFID reader capable of sending signals to and receiving return signals from the product tag and the infrastructure tag” (¶ [0009]); “the infrastructure tags 12 contain information which cooperates with the RFID reader 20 and system controller to dictate a particular order in which the infrastructure tags 12 must be read. For example, the three infrastructure tags 12 of FIG. 2 may carry unique sequence numbers (e.g., #1 for the leftmost tag, #2 for the middle tag, and #3 for the rightmost tag), such that reading them consecutively from left to right (i.e., #1 and then #2 and then #3) is the only way for the system controller to register a “proper” count, while reading them in any other order (such as right to left or #3 to #2 to #1) will register an “improper” count” (¶ [0025]).
	Thus, Forster teaches an inventory management system comprising a plurality of RFID-readable tags/transponders that are capable of sending signals to an RFID reader. Each of the tags/transponders may contain and carry unique sequence numbers (i.e., 3 individual tags being assigned #1, #2, and #3 respectively) that cooperate with the RFID reader, such that each of the tags/transponders must be read consecutively/chronologically to register a proper count of the tags/transponders; equivalent to  generating, by the detector, wireless detector signals comprising sequence information wherein the sequence information is indicative of a chronological order of the wireless detector signal relative to other wireless detector signals.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lucrecio/Blair with the teachings of Forster by incorporating the features for configuring a plurality of wireless tags/transponders to carry a unique sequence number that indicate a particular, chronological order by which each tag must be read, where each tag may cooperate with a tag reader by sending signals to provide their respective unique sequence number, as taught by Forster, into the system of Lucrecio/Blair comprising a plurality of tracking devices in communication with each other and a cloud-based server for reporting tracking information. One of ordinary skill in the art would have recognized that such a modification would have further configured the logistics tracking system of Lucrecio/Blair to include a plurality of local-area wireless trackers (equivalent to detector) that each carry unique sequence numbers indicating a chronological order in which they must be read by the wide-area wireless tracker (equivalent to tag), where the local-area wireless trackers may cooperate with the wide-area wireless trackers to provide their respective unique sequence numbers via wireless signals. One of ordinary skill in the art would have been motivated to make such a modification when one considers “tags are scanned using an RFID reader to keep proper count” (¶ [0025]) of the tagged assets, and reading each tag in chronological order “is a greater assurance that the count will be done properly” (¶ [0025]), as suggested by Forster. Accordingly, by incorporating such features taught by Forster, the logistics tracking system of Lucrecio/Blair would be capable of keeping a proper count of tracked shipping containers (each comprising a tracking device) with greater assurance. 

Claim 15: Lucrecio/Blair/Forster teaches the limitations of claim 14. Further, Lucrecio teaches the following:
Receiving, by a server of the real time locating system, the detector identity information and load information; and determining by the server at least one of whether or not a load is carrier by the carrier and an amount of load carried by the carrier. 
	Lucrecio teaches “Wide-area trackers may aggregate local-area tracker responses and transmit data to a cloud-based server” (¶ [0297]); “Wide area trackers may relay presence, location, and condition of themselves and of local area tracking devices.” (¶ [0290]); “the present disclosure includes providing rich tracking information including environmental conditions, timing, travel information, and/or other data associated with a monitored shipment. The information may be gathered by one or more tracking units, compiled by a tracking server, and presented to a user to provide graphical and intuitive logistics tracking information in real-time, near-real-time, and/or as a shipment is in transit” (¶ [0049]); “Local-area trackers may respond to the polling with information including a tracker ID and/or other metadata (e.g. attached boxes “ (¶ [0296]); “The tracking device 2300 may share such tracking information by transmitting packets of information. Such packets of information may comprise payload information along with a header identifying the type of payload information as well as the source of the information, e.g. a tracking device ID associated with the tracking device 2300” (¶ [0255]); “The local area wireless trackers communicate (either directly or via mesh) with the wide area trackers when they come in contact with each other” (¶ [0293]).
	Thus, Lucrecio teaches a wide-area tracker (equivalent to the tag) that is configured to detect and report its own GPS location, along with the collected local-area tracker information (payload information/sensor information and tracking device ID), to a cloud-based tracking server. The cloud-based tracking server is configured to compile the reported tracking information and provide/present the tracking information in real time; equivalent to receiving, by a server of the real time locating system, the detector identity information and load information; and determining by the server an amount of load carried by the carrier.

Claims 6 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Lucrecio et al. U.S. Publication No. 2018/0367872, hereafter known as Lucrecio, in view of Blair U.S. Publication No. 2007/0040677, hereafter known as Blair, in further view of Forster U.S. Publication No. 2014/0144986, hereafter known as Forster, in further view of Uchimura et al. U.S. Publication No. 2021/0124882, hereafter known as Uchimura. 

Claim 6: Lucrecio/Blair/Forster teaches the limitations of claim 5. Further, Lucrecio/Blair/Forster does not explicitly teach, however Uchimura does teach, the following:
Wherein the tag is configured to generate the wireless tag signal upon receiving a request from the server. 
	Uchimura teaches “The delivery management system 100 includes a delivery monitoring device 1 and a delivery management server 30. The delivery monitoring device 1, which has a portable form and a portable size, is loaded on a truck 40 or the like together with a package 2 and is delivered to a delivery destination […]  A worker working at a delivery source collection site 10 puts one or a plurality of packages 2 and a delivery monitoring device 1” (¶ [0019]); “In such a delivery management system 100, an IC tag 5 is attached to each package 2 […] The IC tags 5 emit tag signals including tag IDs while the packages 2 are being delivered by the truck 40. The tag signals are received by the delivery monitoring device 1 that is being delivered together with the packages 2 […] The delivery monitoring device 1 transmits, to the delivery management server 30, management information including tag IDs and position information received during delivery, while being delivered by the truck 40” (¶ [0020]); “ The management information transmission unit 104 transmits the management information to the delivery management server 30” (¶ [0035]); “The delivery management server 30 repeatedly receives the management information.” (¶ [0036]); “the management information transmission unit 104 may store list data of tag IDs corresponding to the respective packages that are to be delivered, and may determine that the management information is to be transmitted when all of the tag IDs or a certain proportion of the tag IDs recorded in this list data have been recorded based on the reception of the tag signals. This list data may be transmitted to the delivery monitoring device 1 by the delivery management server 30” (¶ [0040]).
	Thus, Uchimura teaches a delivery management system comprising a delivery monitoring device (equivalent to the tag), an IC tag (equivalent to the detector), and a delivery management server (equivalent to the server). The delivery monitoring device may be loaded onto a truck along with a plurality of packages. Each of the plurality of packages may have an IC tag affixed to them, each IC tag configured to transmit a tag signal (including a tag ID) to the delivery monitoring device. The delivery management server may transmit list data of particular tag IDs to the delivery management device, where the delivery management device is configured to store the list data and transmit the management information (including the tag signals and position information) to the delivery management server when the delivery management device receives a tag signal from each of the corresponding tags indicated in the list data; equivalent to wherein the tag is configured to generate the wireless tag signal upon receiving a request from the server.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lucrecio/Blair/Forster with the teachings of Uchimura by incorporating the features in a server for transmitting a request to a monitoring device top provide monitoring information corresponding to a plurality of tags (affixed to packages nearby the monitoring device) when a condition is met, as taught by Uchimura, into the cloud-based tracking server of Lucrecio/Blair/Forster that is configured to receive aggregated tracking information from a wide-area tracking device.  One of ordinary skill in the art would have recognized that such a modification would have further enabled the server of Lucrecio/Blair/Forster to transmit a request/list data to a wide-area tracker that indicates a list of tracker IDs, where the wide-area tracker responsively reports tracking information that has been collected from the particular local-area trackers associated with the listed tracker IDs. One of ordinary skill in the art would have been motivated to make this modification when one considers that by incorporating the feature for transmitting tracking information to a server in response to a request, rather than continuously, would help with “reducing power and data consumption” (¶ [0298]) and “save on power and data costs” (¶ [0299]), as suggested by Lucrecio. Further, one of ordinary skill in the art would have recognized that the teachings of Uchimura are compatible with the system of Lucrecio/Blair/Forster as they share capabilities and characteristics; namely, they are both systems comprising a monitoring device disposed within a truck/pallet that is configured to receive signals from a separate nearby device and report the received signals to a central server.

Claim 11: Lucrecio/Blair/Forster teaches the limitations of claim 10. Further, Lucrecio/Blair/Forster does not explicitly teach, however Uchimura does teach, the following:
Wherein the anchor points are configured to generate the wireless anchor signals upon receiving a request from the server.
	Uchimura teaches “The delivery management system 100 includes a delivery monitoring device 1 and a delivery management server 30” (¶ [0019]); “A delivery monitoring device includes[…] a transmission unit that transmits management information including the tag signal and the position information, to a delivery management server” (see abstract); “delivery monitoring device 1 is provided on a dedicated charging rack provided at the delivery source collection site 10 and the delivery destination collection site 20” (¶ [0021]); “The delivery monitoring device 1 includes a CPU (Central Processing Unit) 11, a wireless communication unit 12, a reading antenna 13 […] The reading antenna 13 receives tag signals transmitted by the IC tags 5. The IC tags 5 in the present example embodiment are activated based on wireless signals transmitted from the reading antenna 13 in the delivery monitoring device 1 and transmit tag signals including tag IDs stored therein” (¶ [0023]); “The IC tags 5 appended to the packages 2 and the pallet 3 receive the reading signals. The IC tags 5 are activated by electric current flowing in resonance circuits based on the frequencies of the reading signals, and transmit tag signals including pre-stored tag IDs” (¶ [0032]); “The management information transmission unit 104 transmits the management information to the delivery management server 30” (¶ [0035]); “The delivery management server 30 repeatedly receives the management information.” (¶ [0036]); “the management information transmission unit 104 may store list data of tag IDs corresponding to the respective packages that are to be delivered, and may determine that the management information is to be transmitted when all of the tag IDs or a certain proportion of the tag IDs recorded in this list data have been recorded based on the reception of the tag signals. This list data may be transmitted to the delivery monitoring device 1 by the delivery management server 30” (¶ [0040]).
	Thus, Uchimura teaches a delivery management system comprising a plurality of delivery monitoring devices, an IC tag, and a delivery management server (equivalent to the server). The delivery monitoring device may be provided on a dedicated charging rack at a delivery source or destination site (equivalent to an anchor point). Each of the plurality of packages may have an IC tag affixed to them, each IC tag configured to transmit a tag signal (including a tag ID) to the delivery monitoring device. The delivery management server may transmit list data of particular tag IDs to the delivery management device, where the delivery management device is configured to store the list data and transmit the management information (including the tag signals and position information) to the delivery management server when the delivery management device receives a tag signal from each of the corresponding tags indicated in the list data; equivalent to wherein the anchor points are configured to generate the wireless anchor signals upon receiving a request from the server.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lucrecio/Blair/Forster with the teachings of Uchimura by incorporating the features in a server for transmitting a request to a monitoring device (placed on a dedicated charging rack at a collecting site) to provide monitoring information corresponding to a plurality of tags (affixed to packages nearby the monitoring device) when a condition is met, as taught by Uchimura, into the cloud-based tracking server of Lucrecio/Blair/Forster that is configured to receive aggregated tracking information from beacon gateway installed in a building/warehouse.  One of ordinary skill in the art would have recognized that such a modification would have further enabled the server of Lucrecio/Blair to transmit a request/list data to a wide-area tracker (beacon gateway) that indicates a list of tracker IDs, where the wide-area tracker responsively reports tracking information that has been collected from the particular local-area trackers associated with the listed tracker IDs. One of ordinary skill in the art would have been motivated to make this modification when one considers that by incorporating the feature for transmitting tracking information to a server in response to a request, rather than continuously, would help with “reducing power and data consumption” (¶ [0298]) and “save on power and data costs” (¶ [0299]), as suggested by Lucrecio. Further, one of ordinary skill in the art would have recognized that the teachings of Uchimura are compatible with the system of Lucrecio/Blair/Forster as they share capabilities and characteristics; namely, they are both systems comprising a monitoring device disposed within a truck/pallet that is configured to receive signals from a separate nearby device and report the received signals to a central server.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628